Notice of Pre-AIA  or AIA  Status
    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1-20 are presented for examination

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double 3 one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1,14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent 10747297.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s broader scope covers much of the  claimed subject matter found in the patent. A person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in the claims of the patent.
Comparisons of independent claims are shown in the following table: 
Instant Application 17/739732
Patent 10747297
1.An application processor comprising: 
a central processing unit (CPU) comprising a plurality of cores; and a memory interface, wherein the CPU comprises: 
a performance monitoring circuit configured to monitor a core active cycle indicating a length of a period in which instructions are executed in a first period of the first core among the plurality of cores, and a number of instructions executed during the core active cycle; and 
a dynamic voltage and frequency scaling (DVFS) module configured to check whether a memory access stall cycle indicating a length of a period in which the first core accesses the memory interface in included in the core active cycle, by comparing cycles per instruction (CPI) obtained from the core active cycle and the number of instructions with a first threshold CPI, and 
perform a DVFS operation on the first core based on a check result.


14. An application processor comprising: a central processing unit (CPU) comprising a core; and a memory interface, wherein the CPU comprises: a performance monitoring circuit configured to monitor a core active cycle indicating a length of a period in which instructions are executed in a first period of the core and a memory access stall cycle indicating a length of a period in which the first core accesses the memory interface in the core active cycle; and a dynamic voltage and frequency scaling (DVFS) module configured to perform a DVFS operation based on the core active cycle and the memory access stall cycle.
1. A method of operating an application processor comprising a central processing unit (CPU) with at least one core and a memory interface, the method comprising: 
measuring, during a first period, a core active cycle of a period in which the at least one core performs an operation to execute instructions and a core idle cycle of a period in which the at least one core is in an idle state; 

generating information about a memory access stall cycle of a period in which the at least one core accesses the memory interface in the core active cycle;
 correcting the core active cycle using the information about the memory access stall cycle to calculate a load on the at least one core using the corrected core active cycle; and 


performing a dynamic voltage and frequency scaling (DVFS) operation on the at least one core using the calculated load on the at least one core, 
wherein generating the information about the memory access stall cycle comprises: 
generating a cycle per instruction (CPI) indicating a cycle required to execute one instruction during the core active cycle; 
comparing the CPI with a threshold CPI to generate the information about the memory access stall cycle; and  2Application No. 15/797,383 
subtracting the threshold CPI from the CPI  to generate a stall cycle per instruction (SPI), when the CPI exceeds the threshold (CPI), and wherein the SPI indicates a cycle required to access the memory interface by the one instruction during the core active cycle.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations [1, 14 ]:
 A dynamic voltage and frequency scaling (DVFS) module configured to check whether a memory access stall cycle.. ” ( Claim 1)
A dynamic voltage and frequency scaling (DVFS) module configured to perform a DVFS operation ( claim 14)
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“A dynamic voltage and frequency scaling (DVFS) module”
coupled with respective  functional language 
    check whether a memory access stall cycle, perform a DVFS operation
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [ para  0034, 0061,0063,0071; Fig.2].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
 1) Claim 1 is  objected to because of the following informalities:
Regarding claim 1, first core accesses the memory interface in included in the core  should be -- first core accesses the memory interface is included in the core --   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Regarding claims 8, 18:
  a) Claim recites “a first device driver configured to generate a clock control signal according to the DVFS operation and provide a generated clock control signal to the clock management circuit; and a second device driver configured to generate a power control signal according to the DVFS operation and provide a generated power control signal to the power management integrated circuit.” ,  the terminologies are unclear and the use of this phrase which renders the claim indefinite because it is not clear whether, 
 a generated clock control signal  is the same clock control signal generated by a first device driver or it is a different clock control signal ;  a generated power control signal  is the same power control signal generated by a second device driver or it is a  different power control signal.
Examiner interprets as the same clock control signal generated by a first device driver ; same power control signal generated by a second device driver. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fenger et. al. (U.S Patent Application Publication 2009/0089598; hereinafter “Fenger”; Reference cited by applicant) in view of Priyadarshi et al. (U.S Patent Application Publication  2017/0192484; hereinafter “Priyadarshi”; same power control signal generated by a second device driver).

Regarding claim 14, Fenger discloses, an application processor comprising: 
a central processing unit (CPU) comprising a core[“Processor 310 may be any type of processor capable of executing software, such as a microprocessor, digital signal processor, microcontroller, multi-core processor, ..”, 0036] and a memory interface[ “a memory controller hub (MCH) 314, also known as North bridge, via the front side bus 301. The MCH 314 communicates with system memory 312 via a memory bus 303…”, 0035],  wherein the CPU comprises: 
a performance monitoring circuit configured to monitor a core active cycle indicating a length of a period in which instructions are executed in a first period of the core[ “In block 101, the effective P-state over a time period is determined.  This may be done by using the machine state registers (MSRs) IA32_APERF (APERF) and IA32_MPERF (MPERF) values, where APERF counts the actual frequency core ratio (adjusted for processor stalls) and MPERF counts at the maximum frequency core ratio.  The effective P-State is calculated as the APERF/MPERF ratio..”, 0016; “… since execution time scales with processor frequency, then the C0 cycle count C0.sub.i (i.e., the current running state of the processor) for the current P-State relative to the target P-State C0 cycle count and the P0 P-State C0 cycle count can be used to derive equations 3.1 and 3.2. …”, 0022;  0029;( i.e. the active state of the processor including the period in which the processor is active and when the processor is stalling / idle ) ]; 
 and a memory access stall cycle indicating a length of a period in which the first core accesses the memory interface in the core active cycle[ 0021-0022; 0029;” When the processor is stalled due to memory access, bus activity, or the like, the feedback may appear lower, i.e. the APERF to MPERF ratio will be lower…”, 0008;” This may be done by using the machine state registers (MSRs) IA32_APERF (APERF) and IA32_MPERF (MPERF) values, where APERF counts the actual frequency core ratio (adjusted for processor stalls) and MPERF counts at the maximum frequency core ratio. The effective P-State is calculated as the APERF/MPERF ratio. While the machine state registers (MSRs) IA32_APERF and IA32_MPERF are used, embodiments of the invention use the MSRs with a novel variation over existing OS use of the MSRs. In embodiments of the invention, APERF counts at actual frequency core ratio, but is adjusted for processor stalls”, 0016; “a new counter may be added to the processor, for instance, "SPERF," to count the stalls. In this embodiment, SPERF is subtracted from APERF before being used to calculate the ratio with MPERF. In another embodiment, a counter may be implemented in the processor that indicates the ratio directly, and accounting for stalls may be used”, 0033; “[0026] Solving the above for C0.sub.target results in: 
C 0 target = C 0 P 0 Perf loss ( 1 + T i off - die T i on - die C 0 P 0 C 0 i ) + 1 ( eq . 6.0 ) ##EQU00006## [0026] 
Replacing T.sup.off-die/T.sup.on-die with the stall ratio results in: 
C 0 target = C 0 P 0 Perf loss ( 1 + C 0 stalls ( C 0 i - C 0 stalls ) C 0 P 0 C 0 i ) + 1 ( eq . 7.0 ) ##EQU00007##[0027]  ( i.e generating the stall counts during the active cycle (C0) ];  

 However Feng does not expressly disclose a dynamic voltage and frequency scaling (DVFS) module configured to perform a DVFS operation based on the core active cycle and the memory access stall cycle.  
   In the same field of endeavor (e.g. Setting an optimal voltage and frequency for a program phase in which the processor is waiting on data from a memory subsystem and to scale clock frequency and voltage during such program phases accordingly in order to save energy and power) , Priyadarshi teaches, 
a dynamic voltage and frequency scaling (DVFS) module configured to perform a DVFS operation based on the core active cycle and the memory access stall cycle[“..In memory intensive phases, the processor waiting on data from the memory subsystem tends to dominate execution time, whereas the processor is typically active during compute intensive phases and utilizing the available processor (non-memory-subsystem) resources to maximize computation… In some workloads, there can be a long memory bound phase where the processor is primarily waiting for the data and sitting idle. In such phases, voltage and clock frequency can be scaled down to reduce power and energy consumption. 0003; “414 may include various  hardware counters that can track statistics that may indicate a degree to which a current program execution phase is memory-bound and/or compute-intensive in addition to software/firmware that can predict memory-boundedness in upcoming program phases according to the statistics that are tracked using the various hardware counters.  Furthermore, the DCVS circuitry 414 may comprise a voltage and frequency management module that can adjust a supply voltage on the CPU 410 and a frequency at which clock pulses are supplied to the CPU 410 based on desired voltage and frequency settings determined at the software/firmware according to a mapping between predicted stall fractions and optimal voltage and frequency settings at the predicted stall fractions”, 0038, 0034; Fig.2, 3; (i.e optimizing the voltage / frequency based on the various statistics that includes  the stall and  active cycles/ count of a phase)].
  It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Fenger with Priyadarshi. Priyadarshi’s teaching of selecting an frequency and voltage based on predicting the stall fraction will substantially improve Fenger’s system to determine an optimal performance state with accuracy.
       Regarding claim 15 , Fenger discloses wherein the performance monitoring circuit comprises: an active cycle counter configured to generate the core active cycle by counting a time of a period in which the core executes the instructions in the first period[0016;0022;0026]; and 
a memory access stall cycle counter configured to generate the memory access stall cycle by counting a time of a period in which the first core accesses the memory interface in the core active cycle[0033, 0027] 
Regarding claim 16 Priyadarshi teaches, wherein the DVFS module is further configured to correct the core active cycle by subtracting the memory access stall cycle from the core active cycle, and perform the DVFS operation based on a corrected core active cycle[ .  
      Regarding claim 17, Fenger discloses , calculate a load of the core by using a ratio of a sum of the corrected core 0032, 0034, 0038active cycle and a core idle cycle in the first period to the corrected core active cycle, and [“[0016; 0021-0022; “a new counter may be added to the processor, for instance, "SPERF," to count the stalls. In this embodiment, SPERF is subtracted from APERF before being used to calculate the ratio with MPERF”, 0033].  
Priyadarshi teaches  DVFS module [“..DCVS circuitry.. 414”, 0038], perform the DVFS operation based on a calculation result[ 0032, 0034, 0038].

Regarding claim 18, Priyadarshi teaches ,
a clock management circuit configured to generate a clock signal provided to the core[ “..a clock frequency synthesizer 174..”, 0024; Fig.1]; and 
a power management integrated circuit configured to generate power provided to the core[ “…voltage converter 172..”, 0024-0025; Fig.1], 
wherein the DVFS module comprises: 
generate a clock control signal according to the DVFS operation and provide a generated clock control signal to the clock management circuit[ “..the voltage and frequency management module 170 may generate control signals to the voltage converter 172 and the clock frequency synthesizer 174 based on the additional data sources 195 in combination with the desired voltage control signal 162 and the desired frequency control signal 164 received from the processor core(s) 120 such that the voltage converter 172 and the clock frequency synthesizer 174 respectively determine the optimal settings for the voltage 166 and the clock frequency 168 based thereon…”, 0025]; and
 generate a power control signal according to the DVFS operation and provide a generated power control signal to the power management integrated circuit[0025].  
 However Priyadarshi does not expressly teaches a first driver configured to generate a clock control signal, a second driver configured to generate a  power control signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Priyadarshi to implement a first driver configured to generate a clock control signal, a second driver configured to generate a  power control signal, since it has been held to be within the general skill of a worker in the art to select the component on the basis of its  suitability for the intended use as a matter of design choice.
Regarding claim 19, Priyadarshi teaches, wherein the first period is a governor window set by the DVFS module[ 0027].  

Regarding claim 20, Fenger discloses,  wherein the performance monitoring circuit is implemented as hardware in the CPU to measure a plurality of performance parameters with respect to the core including the core active cycle and the memory access stall cycle[0016, 0022, 0033]





Allowable Subject Matter
       1) Claims 1-13 would be allowable if the non-statutory double patenting rejection is overcome as setforth in this office action. 
    2) Claim 1 would be allowable if the informalities are corrected as  setforth in this rejection.

        
       3)  Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ananthakrishnan et al., U.S Patent Application Publication 2015/0095620, power management of a multicore processor by calculating a scalability value for a processor domain based at least in part on an active state residency, a stall duration, and a memory bandwidth of the domain, and to determine an operating frequency update for the domain based at least in part on a current operating frequency of the domain and the scalability value. 
Seo et al., U.S Patent  Application Publication 2014/0337849, teaches a Job scheduling method by including an  active cycle counting unit configured to store a number of active cycles and a stall cycle counting unit configured to store a number of stall cycles and a job scheduler configured to assign at least one job to each of the at least one core, based on the number of active cycles and the number of stall cycles.


      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./GAYATHRI SAMPATH/                                                                                                                                                                                                        
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187              

/PHIL K NGUYEN/           Primary Examiner, Art Unit 2187